DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not provide any guidance for how the probability of internal bleeding is determined. For example, there are no algorithms, thresholds, or conditions that must be met for the pressure to be considered alarm worthy. Furthermore, there is no support linking the probability of internal bleeding to the timewise development of the pressure. There is brief mention of neural networks in paragraphs 14 and 17 of the Specification, but no explanation or specific process describing how these networks are trained to determine the anomaly (internal bleeding). 
MPEP 2161.01 requires that when examining computer-implemented functional claims, examiners should determine whether the Specification discloses computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing (Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 13223, 1340 (Fed. Cir. 2008)). 
Figures 11-13 of the Applicant’s Drawings display graphs of pressure, swelling, and breathing rate to indicate bleeding. However, this means more than just pressure is being considered and still, it is unclear where on the graph bleeding occurs. Also, paragraph 83 of the Applicant’s Specification describes reaching a critical value, but this evaluation takes into consideration pressure, swelling, and breathing rate. In other words, although paragraph 81 states that the measurement of only one parameter is sufficient, there is no direct explanation of how only pressure is used to determine the probability of bleeding. 
Claims 1, 4, 6, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The as-filed specification seems to lack support for the “processing circuitry” which were added in the claim amendment dated 6/24/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 6-15, 17, 19, and 20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the processing circuitry for the detector unit, the analysis logic, and the display device is the same processing circuitry because of inconsistent antecedent basis among the several instances of “processing circuitry.”
Dependent claims 4, 6-15, 17, 19, and 20 seem to have the same deficiencies as outlined for independent claim 1.
Dependent claims 4, 9, 10, and 14 also seem to require the analysis logic to consider variables, other than pressure, without distinctly claiming how this information is used in the system of Claim 1. In fact, the consideration of these other variables contradicts the “based exclusively on the pressure” feature of Claim 1. 
Similarly claim 15 discloses “individual sensors converge” for analysis even though Claim 1 discloses only using pressure. It is also unclear if the output signals displayed in Claim 15 are displayed on the display device of Claim 1 or on a different display device.
Claim 12 discloses “health hazards” and it is unclear if this is the same as the health state, health anomaly, internal bleeding, or something entirely different.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is no link between “internal bleeding” in line 4 and “health anomaly” in line 8.  Appropriate correction is required. For consistency in claim language, it is suggested “a health anomaly” be changed to “internal bleeding.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system for detecting pressure, analysis, and display of the results. The limitation of evaluating a probability of internal bleeding based on the timewise development of the detected pressure values and setting allowable detected pressure value developments without resulting in an alarm signal covers performance of the limitations that can be performed by a human mind under the broadest reasonable standard. For example, a medical professional can mentally determine/assess internal bleeding probability based on readings of pressure values associated with time associated with the pressure values and set appropriate pressure values that are within any threshold level that would not trigger an alarm. These steps apply to an abstract idea because a person of ordinary skill in the art could generate the trace of detected pressure values manually. Collecting the pressure values and embedding one or more indicators on the trace of pressure values constitute pre-/post- solution activity. This judicial exception is not integrated into a practical application because it does not impose a meaningful limit and/or monopolize the judicial exception. In particular, the claims recite additional limitations of detector unit comprising a pressure sensor, processing circuitry and the display device. The detector unit (sensor) is recited at a high-level of generality and would read on any types of pressure sensors and amounts to nothing more than a mere pre-solution activity of data gathering. Similarly, the processing circuitry and the display device are recited at a high-level of generality and are nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea (evaluating and setting limitations discussed above) on a computer does not integrate a judicial exception into practical application. Finally, the display device amounts to nothing more than a mere post-solution activity of displaying the results of completing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of detector unit (pressure sensor) and display unit amount to no more than mere pre-solution activity of data gathering and post-solution activity of outputting results, respectively, and do not amount to an inventive concept. For example, pressure sensors are well known in the art for hemodynamic monitoring as exemplified by Hamatake et al. (US Patent 5788642) (see col. 1, lines 7-16). Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of evaluation of internal bleeding a setting pressure value range for alarm purposes. Therefore, the claims do not appear to be patent eligible. 
	Regarding dependent claims 4 and 6-11, the functions of the analysis logic can be performed by the human mind (including an observation, evaluation, judgement, opinion) under the broadest reasonable standard for the same reasons set forth above.
	Regarding dependent claims 12-15, and 17, the detectors and display amount to no more than mere pre-solution activity of data gathering and post-solution activity of outputting results, respectively.

Conclusion
The prior art of record (Najarian et al. PG Pub. 2015/0305632) discloses predicting hemorrhagic shock by monitoring pressure changes (see par. 54 and 58), but does not use pressure exclusively to make this prediction.
Similarly, the prior art of record (Lamego et al. PG Pub. 2014/0275835) looks at the likelihood of gastrointestinal bleeding (see par. 54), but takes into consideration hemoglobin, creatine, blood pressure, and plethysmograph variability (see par. 53).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792